DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed 05/20/2022 overcome claim rejections with respect to 35 USC § 101, 35 USC § 112, 35 USC § 102.
Response to Arguments
Applicant’s arguments filed 05/20/2022 with respect to claim(s) 73-95 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 73-95 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding claim(s) 73, 93-94, the claims recite “object is a solid object or a liquid and is not a body part”. The Examiner has been unable to identify the corresponding description in the disclosure. At best, Applicant’s Specification recites “[0012] objects but does not report on different object states (e.g., filled/non-filled cup) or use with different body parts”. However, this is part of the Background describing prior art. On the contrary, the Instant Specification recites “[0199] A classifier may use the radar signals to classify the body part. The classification of the body part may be stored along with data recorded by the medical device.” Therefore, in view of the above, the Examiner concludes that the said limitation is not fully supported by the original disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 73-76, 78-88, 90-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al. (US PAT 10222469 hereinafter Gillian) in view of Metzler et al. (US-20180181789 hereinafter Metzler).

Regarding claim 73, Gillian teaches A classification method comprising (Gillian 12:34 “classify a feature”): 
positioning an object and a radar unit in proximity to each other (Gillian fig. 3; [radar sensor 302-2 corresponds to the radar unit and an object is positioned within the nearfield 308-2 of the radar sensor.])
such that a distance between the object and the radar unit is less than 1 m (Gillian 4:36-37 “A radar field provided by the radar-emitting element 122 can be a small size, such as zero or one millimeters to 1.5 meters, or an intermediate size, such as one to 30 meters.”; 2:21-22 “FIG. 3 illustrates example implementations of the radar sensor shown in FIG. 1 and corresponding radar fields.”); 
receiving by the radar unit radar signals reflected from the object (Gillian 15:39-40 “At 604, one or more reflection signals are received that correspond to a target in the radar field”); and 
classifying the object (Gillian 12:34-36 “ the sensor fusion engine 110 may apply a single algorithm to extract, identify, or classify a feature, or apply multiple algorithms to extract a single feature or multiple features. ”), wherein
the object is a solid object or a liquid and is not a body part (Gillian 12: 1-5 “the sensor fusion engine 110 can scan or beam form different radar fields to build a 3D representation of a target or environment of the computing device 102. For example, the shape features 520 and other of the radar features 510 can be combined by the sensor fusion engine 110 to construct a unique identifier (e.g., a fingerprint) of a particular room or space.” 19:45-50 “For example, the 3D radar features may include ranging, position, or shape information for targets in the space, such as furniture, walls, appliances, floor coverings, architectural features, and the like. In the context of the present example, the context manager 112 extracts position and surface radar features of targets in the room, such as the television 1204, plant 1206, door 1208, lamp 1210, picture 1212, and sofa 1214. The radar shapes may indicate an approximate shape, surface texture, or position (absolute or relative to other targets) of each target in the room.” [see fig 12]);
 the classifying is based on the radar signals and/or at least one feature extracted from the radar signals (Gillian 5:35-39 “RF signals received by the antenna(s) 124 to generate radar data (e.g., digital samples) that represents the RF signals, and then processes this radar data to extract information about the target object.”), and the 
classifying of the object comprises using (Gillian 14:5-10 “For example, a machine-learning algorithm can be used to determine how to weight various received characteristics to determine a likelihood these characteristics correspond to particular gestures (or components of the gestures).”; 15:54-55 “At 608, a radar feature indicative of a characteristic of the target is extracted from the radar data.”)
and to use the classification data to distinguish between objects or classes of objects having at least one of different shapes, different materials, different internal structure, different surface properties, different sizes, and/or different thicknesses (Gillian 11:10-13 “the radar signal transformer can perform basic classification of the target object, such as identifying information about its presence, a shape, a size, an orientation”).
While Gillian teaches a machine learning classifier (14:5-10), the use of the machine learning classifier for solid or a liquid that is not a body part is not explicitly taught. However, in a related field of endeavor, Metzler teaches classifying a non-body part object using machine learning (Metzler 0073 “ FIG. 1: an exemplary illustration for a classification process”); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar context sensing techniques of Gillian with the classification system and method of Metzler for the advantage of data reduction on non-relevant data (Metzler 0083).

	Regarding claim 74, Gillian in view of Metzler teach A classification method according to claim 73, and Gillian further teaches wherein the classification data comprises probability data (Gillian 14:1-10 “The gesture detection application 534 may use a probabilistic determination of which gesture has most likely occurred based upon the radar data and sensor data provided by the sensor fusion engine 110, and how this information relates to one or more previously learned characteristics or features of various gestures. For example, a machine-learning algorithm can be used to determine how to weight various received characteristics to determine a likelihood these characteristics correspond to particular gestures (or components of the gestures).”).
	
	Regarding claim 75, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein the radar unit comprises or forms part of at least one of: 
a mobile device, a mobile phone, a smart watch or a wearable unit (Gillian 3:32 “smart-watch 102”).

	Regarding claim 76, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the method comprises determining based on the classification data an operating mode of a computer program or device (Gillian 20:40-45 “At 1114, the 3D model of the space is associated with a context of the space. This can be effective to create a 3D context model of the space. The context can be any suitable type of context, such as a type of room, a security level, privacy level, device operating mode”); 
	b) the method comprises determining based on the classification data at least one of an input to a computer program or device, or a command; 
	c) the classification data comprises a movement of the object, and the moving object is used as an input device; 
	d) a sliding object is used as a sliding control, or a rotating object is used as a rotating control.

	Regarding claim 78, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein the object comprises a plurality of objects and at least one of: 
	a) the plurality of objects comprises a plurality of objects of the same type or category of object (Gillian 12:36-38 “different algorithms can be applied to extract different types of features on a same set of data, or different sets of data”; 12:10-19 “The feature abstractor 504 can build from this basic classification to extract lower resolution features of the hand. In other words, if the feature abstractor 504 is provided information identifying the target object as a hand, then the feature abstractor 504 uses this information to look for hand-related features (e.g., finger tapping, shape gestures, or swipe movements) instead of head-related features, (e.g., an eye blink, mouthing a word, or head-shaking movement).”); 
	b) the plurality of objects comprises a plurality of sheets of paper, a plurality of pages of a book, a plurality of playing cards; 
	c) the plurality of objects comprises a plurality of banknotes; 
	d) the classifying comprises determining an order of the plurality of objects.

	Regarding claim 79, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein the positioning of the object and the radar unit in proximity to each other comprises positioning the radar unit in proximity to one of a predetermined set of objects, wherein each object of the predetermined set of objects corresponds to a different operating mode of a computer program (Gillian fig. 3; 8:64-65 “via the radar sensor 302-2, an identity of the user, which can be provided to sensor-based applications to implement other functions (e.g., content control).”).
    
	Regarding claim 80, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the different objects and/or classes of objects comprise different body parts; 
	b) the classification data comprises an identification of a body part; 
	c) the method comprises determining the or an input based on the classification data by determining different commands in dependence on which body part is identified.

	Regarding claim 81, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches comprising at least one of: 
	a) determining based on the classification data a location of the radar unit (Gillian 7:3-5 “For example, the capacitance sensors 214 may provide data indicative of the devices proximity with respect to a surface (e.g., table or desk)”); 
	b) determining based on the classification data an orientation of the radar unit
	Regarding claim 82, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit comprises or forms part of a mobile phone and the method comprises determining an operating mode for the mobile phone in dependence on the classification data (Gillian 8:57-60 “user may interact with the television 306 from a distance and through various gestures, ranging from hand gestures, to arm gestures, to full-body gestures.”; 2:21-22 “FIG. 3 illustrates example implementations of the radar sensor shown in FIG. 1”; [The television is for illustrative purposes of the radar sensor which is also a mobile phone as shown in fig. 1.]); 
	b) the method comprises switching a mobile phone into silent mode or into loudspeaker mode depending on its location determined based on the classification data.

	Regarding claim 83, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the object classification comprises classification of objects by at least one of material; shape; color; orientation; position; distance (Gillian 13:26-27 “3D map of skeletal structure of the user's face and a color image from the RGB sensor 220”); 
	b) positioning the object and the radar unit in proximity to each other comprises positioning the object in a measurement region associated with the radar unit; 
	c) positioning the object and the radar unit in proximity to each other comprises positioning the object at a distance from the radar unit that is less than 100 mm, further optionally less than 50 mm, further optionally less than 20 mm; 
	d) positioning the object and the radar unit in proximity to each other comprises positioning the object in physical contact with the radar unit and/or in physical contact with a housing or surface that forms part of or is associated with the radar unit.

	Regarding claim 84, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit comprises or is associated with a measurement platform (Gillian 7:3-10 “For example, the capacitance sensors 214 may provide data indicative of the devices proximity with respect to a surface (e.g., table or desk), body of a user, or the user's clothing (e.g., clothing pocket or sleeve). Alternately or additionally, the capacitive sensors may be configured as a touch screen or other input sensor of the computing device 102 through which touch input is received.”); 
	b) the radar unit comprises or is associated with a measurement platform and the measurement platform comprises a guide that is configured to indicate a plurality of positions for the object.

	Regarding claim 85, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit comprises at least one transmitter configured to transmit radar signals, and the transmitted radar signals comprise frequency modulated continuous wave (FMCW) signals or the transmitted radar signals transmitted comprise at least one frequency sweep (Gillian 15:26-31 “FIG. 1. The radar field provided may comprise a broad beam, full contiguous radar field or a directed narrow beam, scanned radar field. In some cases, the radar field is provided at a frequency approximate a 60 GHz band, such as 57-64 GHz or 59-61 GHz, though other frequency bands can be used” [The radar emitting element 122 corresponds to “transmitted radar signals transmitted” and a band of frequencies corresponds to a “frequency sweep”]); 
	b) the radar unit comprises at least one receiver configured to receive the radar signals reflected from the object; 
	c) the radar signals comprise signals having wavelengths between 1 GHz and 100 GHz, optionally between 40 GHz and 80GHz, further optionally between 50 GHz and 70 GHz, further optionally the radar signals comprise signals in a 57 GHz to 64 GHz band.

	Regarding claim 86, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the procedure for classifying is configured to determine a position of the object relative to the radar unit (Gillian 5:39-41 “digital signal processor 126 performs a transform on the radar data to provide a radar feature that describes target characteristics, position, or dynamics.”); 
	b) the procedure for classifying is configured to determine a change in the position of the object over time.
	Regarding claim 87, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein the procedure for classifying is configured to at least one of: 
	a) distinguish between an object in a first orientation and that object in a second orientation (Gillian 6:24-26 “sense gesture inputs (e.g., a series of position and/or orientation changes) made when a user moves the computing device 102 in a particular way.”); 
	b) distinguish between a predetermined list of objects or classes of objects.

	Regarding claim 88, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the method comprises displaying at least some of the classification data; 
	b) the different objects and/or classes of objects comprise objects having at least one of: different materials, different sizes, different thicknesses, different geometry, different colors, different orientations, different surface textures and/or different internal structure (Gillian 9:33-39 “identifying indicia for a person, such as authentication for a person permitted to control a corresponding computing device. These identifying indicia can include various biometric identifiers, such as a size, shape, ratio of sizes, cartilage structure, and bone structure for the person or a portion of the person, such as the person's hand.”); 
	c) the method comprises providing to a user information about the object based on the classification data (Gillian 20:59-62 “3D context model of the space is stored by the device. The 3D context model can be stored to local memory or uploaded to the Cloud to enable access by the device or other devices”; [3D context model is established through classification data and corresponds to an object. Devices that ]); 
	d) the method comprises providing to a user information about the object based on the classification data and the information comprises at least one of: a name of the object, dictionary data, foreign language data, a technical specification, an identity of the object, information about at least one material or component of the object.
Regarding claim 90, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the radar unit forms part of an appliance (Gillian 3: 29-37 “]FIG. 1 illustrates a computing device through which radar-based contextual sensing can be enabled. Computing device 102 is illustrated with various non-limiting example devices, smart-glasses 102-1, a smart-watch 102-2, a smartphone 102-3, a tablet 102-4, a laptop computer 102-5, and a gaming system 102-6, though other devices may also be used, such as home automation and control systems, entertainment systems, audio systems, other home appliances,”); 
	b) the radar unit forms part of a fridge, washing machine, dryer, cooker, oven, microwave oven, grill, blender, or food processor; 
	c) the classifying of the object comprises classifying the object as a type of food or drink, and/or wherein the object comprises a receptacle placed in an appliance.
	
	Regarding claim 91, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the classification data comprises fill level data; 
	b) the method further comprises providing a notification to a user concerning fill level based on the classification data; 
	c) the method further comprises providing a notification when a fill level is below a threshold level and/or the fill level is empty and/or the fill level is above a threshold level and/or the fill level is full; 
	d) the method comprises performing an action based on the classification data (Gillian 4:56-50 “radar sensor 120 to detect smaller and more-precise gestures, such as micro-gestures. Example intermediate-sized radar fields include those in which a user makes gestures to control a television from a couch”).

	Regarding claim 92, Gillian in view of Metzler teach A method according to claim 73, and Gillian further teaches wherein at least one of: 
	a) the classes of object comprise types of waste and/or wherein the method is used to separate different materials for recycling; 
	b) the radar unit is embedded in clothing or footwear; 
	c) the radar unit comprises or forms part of a digital medical device (Gillian 13:32-35 “The physiological monitor application 530 can detect or monitor medical aspects of a user, such as breathing, heart rate, reflexes, fine motor skills, and the like.”); 
	d) the radar unit is embedded in a surface and the procedure for classifying is used to classify objects placed on that surface; 
	e) the radar unit is embedded in a glove and the procedure for classifying is used to classify objects held using the glove.

	Regarding claim 93, Gillian teaches A method for training a procedure for classifying objects or classes of objects, the method comprising: 
obtaining training data for each of a plurality of different objects or classes of objects (Gillian 14:33-34 “context models 536 is implemented via machine learning techniques”; 20:65-67 “library of 3D context models that enables the device to learn and remember spaces and contexts associated therewith”), wherein the training data for each object or class of objects comprises radar signals reflected from that object or from objects in that class of objects (Gillian 11:9-11“ In addition to generating transformations of the raw data, the radar signal transformer can perform basic classification of the target object”) and/or at least one feature extracted from the radar signals; and 
training a procedure for classifying on the training data ([see above 20:65-67]),
wherein the procedure is trained to distinguish between objects or classes of objects having at least one of different shapes, different materials, different internal structure, different surface properties, different sizes, and/or different thicknesses based on radar signals reflected by an object  (Gillian 11:10-13 “the radar signal transformer can perform basic classification of the target object, such as identifying information about its presence, a shape, a size, an orientation”)
at a distance of less than 1 m (Gillian 4:36-37 “A radar field provided by the radar-emitting element 122 can be a small size, such as zero or one millimeters to 1.5 meters, or an intermediate size, such as one to 30 meters.”; 2:21-22 “FIG. 3 illustrates example implementations of the radar sensor shown in FIG. 1 and corresponding radar fields.”), and 
the object is a solid object or a (Gillian 12: 1-5 “the sensor fusion engine 110 can scan or beam form different radar fields to build a 3D representation of a target or environment of the computing device 102. For example, the shape features 520 and other of the radar features 510 can be combined by the sensor fusion engine 110 to construct a unique identifier (e.g., a fingerprint) of a particular room or space.” 19:48-50 “ In the context of the present example, the context manager 112 extracts position and surface radar features of targets in the room, such as the television 1204”).
Gillian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ohlsson teaches detecting a liquid (Ohlsson 0019 “The product may be a liquid such as oil or water, a gas, pulverized solid material such as sand or stone powder or other chemical compounds . . . transmits microwaves towards the product surface 12 and receives reflected microwaves from the product surface 12 to provide an indication of the level of the product 11 kept in the container 10.”); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar context sensing techniques of Gillian with the liquid detection apparatus of Ohlsson for the advantage of preventing interference when measuring within a container context (Ohlsson 0010).

	Regarding claim 94, Gillian teaches An apparatus for classification of objects, the apparatus comprising a radar unit configured to receive radar signals reflected from an object positioned in proximity to the radar unit (Gillian 3:5-6 “Apparatuses and techniques are described herein that implement radar-based contextual sensing”) 
such that a distance between the object and the radar unit is less than 1 m (Gillian 4:36-37 “A radar field provided by the radar-emitting element 122 can be a small size, such as zero or one millimeters to 1.5 meters, or an intermediate size, such as one to 30 meters.”; 2:21-22 “FIG. 3 illustrates example implementations of the radar sensor shown in FIG. 1 and corresponding radar fields.”), and a 
processor configured to classify the object based on the radar signals and/or at least one feature extracted from the radar signals (Gillian 5:35-39 “generate radar data (e.g., digital samples) that represents the RF signals, and then processes this radar data to extract information about the target object.”),
wherein the classifying of the object comprises using a machine learning classifier to distinguish between objects or classes of objects having at least one of different shapes, different materials, different internal structure, different surface properties, different sizes, and/or different thicknesses(Gillian 11:10-13 “the radar signal transformer can perform basic classification of the target object, such as identifying information about its presence, a shape, a size, an orientation”), and the 
object is a solid object or a (Gillian 12: 1-5 “the sensor fusion engine 110 can scan or beam form different radar fields to build a 3D representation of a target or environment of the computing device 102. For example, the shape features 520 and other of the radar features 510 can be combined by the sensor fusion engine 110 to construct a unique identifier (e.g., a fingerprint) of a particular room or space.” 19:48-50 “ In the context of the present example, the context manager 112 extracts position and surface radar features of targets in the room, such as the television 1204”).
Gillian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ohlsson teaches detecting a liquid (Ohlsson 0019 “The product may be a liquid such as oil or water, a gas, pulverized solid material such as sand or stone powder or other chemical compounds . . . transmits microwaves towards the product surface 12 and receives reflected microwaves from the product surface 12 to provide an indication of the level of the product 11 kept in the container 10.”); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar context sensing techniques of Gillian with the liquid detection apparatus of Ohlsson for the advantage of preventing interference when measuring within a container context (Ohlsson 0010).

	Regarding claim 95, Gillian in view of Metzler teach A tangible, non-transitory computer readable medium storing computer readable instructions that are executable by a processor to perform a method including the steps of claim 73 (Gillian 24:43-47 “The computing system 1600 includes one or more processors 1610 (e.g., any of microprocessors, controllers, and the like), which process various computer-executable instructions to control the operation of the computing system 1600”).


Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al. (US PAT 10222469 hereinafter Gillian) in view of Metzler et al. (US-20180181789 hereinafter Metzler) and in further view of Bulzacki et al. (US-20170161987 hereinafter Bulzacki).

Regarding claim 77, Gillian in view of Metzler teach A method according to claim 73.
Gillian in view of Metzler does not explicitly teach wherein the object comprises a plurality of objects and at least one of: 
	a) the method comprises stacking the plurality of objects; 
	b) the classifying comprises counting and/or determining an order of the plurality of objects; 
	c) the method comprises stacking the plurality of objects on the radar unit or on an associated measurement platform;
	d) the method comprises stacking the plurality of objects and the stacking is such that radar is reflected from each of the plurality of objects along a common axis.
	However, in a related field of endeavor, Bulzacki teaches 
a) the method comprises stacking the plurality of objects; 
	b) the classifying comprises counting and/or determining an order of the plurality of objects (Bulzacki 0159 “The images 1300A, 1300B, and 1400 illustrate segments generated by the game monitoring server 20 to determine the number of chips and the face value of the chips.”); 
	c) the method comprises stacking the plurality of objects on the radar unit or on an associated measurement platform;
	d) the method comprises stacking the plurality of objects and the stacking is such that radar is reflected from each of the plurality of objects along a common axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar context sensing techniques of Gillian and the classification system and method of Metzler with the recognition system of Bulzacki for the advantage efficiency of classification (Bulzacki 0247).
	
Claim 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al. (US PAT 10222469 hereinafter Gillian) in view of Metzler et al. (US-20180181789 hereinafter Metzler) and in further view of Ohlsson (US-20050179584).

Regarding claim 89, Gillian in view of Metzler teach A method according to claim 73.
Gillian in view of Metzler does not explicitly teach wherein at least one of: 
	a) the classification data comprises an identification of a liquid; 
	b) the different objects and/or classes of objects comprise receptacles having different fill levels; 
	c) the procedure for classifying is trained to distinguish between different fill levels.
However, in a related field of endeavor, Ohlsson teaches 
a) the classification data comprises an identification of a liquid (Ohlsson 0019 “The product may be a liquid such as oil or water, a gas, pulverized solid material such as sand or stone powder or other chemical compounds . . . transmits microwaves towards the product surface 12 and receives reflected microwaves from the product surface 12 to provide an indication of the level of the product 11 kept in the container 10.”); 
	b) the different objects and/or classes of object comprise receptacles having different fill levels, for example different fill levels of a fluid or granular material; 
	c) the procedure for classifying is trained to distinguish between different fill levels, for example between an empty receptacle, a half full receptacle, a full receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radar context sensing techniques of Gillian and the classification system and method of Metzler with the liquid detection apparatus of Ohlsson for the advantage of preventing interference when measuring within a container context (Ohlsson 0010).


                                                                                                                                                                                  















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Silverstein et al. (US-20170328997) discloses “The various implementations described herein include methods, devices, and systems for utilizing radar in smart devices. In one aspect, an electronic device includes: (1) circuit boards; (2) a housing encasing the circuit boards; (3) a communications module coupled to the circuit boards, including one or more antennas and configured for communicating with remote devices; (4) a radar module coupled to the circuit boards, configured for generating radar data for a home environment and including: (a) low power radar transmitters; and (b) radar receivers; (5) one or more processors mounted to one of the circuit boards, the processors configured to: (a) govern operation of the communications module and the radar module; (b) determine location and/or movement of detected objects in the home environment; and (c) detect anomalies associated with the detected objects; and (6) a power source coupled to the processors, the communications module, and the radar module (See abstract).”
Pourkazemi et al. (US PAT 11085874 ) discloses “A method for determining characteristics of a structure is disclosed. The method comprises repetitively irradiating the structure with a transient continuous wave electromagnetic radiation and capturing as a function of time a transient part of the reflection or transmission of the transient continuous wave electromagnetic radiation reflected at or transmitted through the different interfaces of layer-based structure. The method furthermore comprises deriving from the transient part of the reflected or transmitted transient continuous wave electromagnetic radiation as function of time information regarding different contributions in the transient part of the reflected or transmitted transient continuous wave electromagnetic radiation stemming from the reflections at different interfaces of the structure and determining from said information at least geometric information and/or electromagnetic properties of the one or more materials of the structure. A corresponding system also is claimed (See abstract).”
Poupyrev et al. (US PAT 10088908 ) discloses “Gesture detection and interaction techniques are described. Object detection used to support the gestures may be accomplished in a variety of ways, such as by using radio waves as part of a radar technique. In a first example, the techniques are implemented such that one hand of a user sets a context for a gesture that is defined by another hand of the user. In another example, a gesture recognition mode is utilized. In yet another example, detection of distance is used such that the same motions may be used to different between operations performed. In a further example, split gestures are supported. In another instance, entry into a gesture recognition mode may be implemented through touch and then recognized through three-dimensional orientation and motion of that hand or another (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                               

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648